ORDER
The Disciplinary Review Board having reported to the Court, recommending that ALBERT L. ICHEL of EDISON, who was admitted to the bar of this State in 1953, be suspended from the practice of law for a period of six months for the reckless misuse of client funds, and that because the last act of misconduct occurred nine years ago, the suspension be suspended;
And the Court having heard the arguments of counsel, and being satisfied from its independent review of the record that the findings of fact below regarding respondent’s long history of bookkeeping deficiencies, the correction of those deficiencies, respondent’s otherwise-unblemished lengthy legal career and the lack of complaint by or financial injury to clients are sustained by the evidence presented;
*218And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted, and the imposition of a six month suspension of ALBERT L. ICHEL’s license to practice law is hereby suspended; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.